Citation Nr: 0504571	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  97-14 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for service connection for a low back disability 
has been received.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

In April 1982, the RO denied the veteran's original claim for 
service connection for a back disability.  In May 1982, the 
RO provided notice of the decision, and of the veteran's 
appellate rights; although the veteran did not file an 
appeal, he submitted duplicate copies of service medical 
records.  The RO confirmed the previous denial later that 
same month, and notified the veteran of its decision in June 
1982.                   

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision that, inter 
alia, denied service connection for a low back disability on 
the basis that the claim was not well grounded.  The veteran 
filed a notice of disagreement (NOD) in July 1996.  In 
February 1997, the RO re-characterized the issue as a 
petition to reopen, and issued a statement of the case (SOC) 
reflecting the determination that no new and material 
evidence had been received to reopen the previously denied 
claim for service connection for a low back disability.  The 
veteran filed a substantive appeal, perfecting his appeal, in 
April 1997.  

In October 1997, the veteran testified during a hearing 
before an RO Hearing Officer; a transcript of that hearing is 
of record.  In February 1998, the RO issued a supplemental 
SOC (SSOC) that reflects the continued denial of the petition 
to reopen.  The veteran canceled a hearing before a Veterans 
Law Judge at the RO that was scheduled for March 16, 1999.

Pursuant to a Board remand in December 1999, the RO undertook 
further development, to include obtaining VA treatment 
records.  

In March 2004, April 2004, and June 2004, the RO issued SSOCs 
that reflects the continued denial of the petition to reopen.

Also, pursuant to the December 1999 Board remand, the RO 
issued a SOC in March 2004 as to the denial of service 
connection for post-traumatic stress disorder (PTSD), in 
response to correspondence received from the veteran in May 
1998 that had been accepted as a NOD to a March 1998 rating 
decision.  While, in correspondence received from the veteran 
in March 2004, the veteran indicated that he does not desire 
to pursue a claim on appeal, at this time, for "anxiety 
stress disorder/PTSD," it does not appear that the veteran 
ever filed a substantive appeal to perfect an appeal as to 
the denial of service connection.  See 38 C.F.R. § 20.204 
(2004).  In any event, the matter of service connection for 
any acquired psychiatric disability, to include PTSD, is not 
presently before the Board.

These matters also come to the Board on appeal from a June 
2004 rating decision that denied entitlement to a TDIU.  The 
veteran filed a NOD in August 2004, and the RO issued a SOC 
in October 2004.  The veteran filed a substantive appeal in 
October 2004.

In November 2004 and December 2004, the veteran submitted 
additional evidence directly to the Board, along with a 
signed waiver of initial RO consideration of the evidence.  
The Board accepts this evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2004).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen and the claim for a TDIU 
has been accomplished.

2.  In April 1982 and May 1982, the RO denied service 
connection for a low back disability.  Although the RO 
notified the veteran of the denials and of his appellate 
rights in May 1982 and in June 1982, the veteran did not 
initiate an appeal.  

3.  Evidence received since the April 1982 and May 1982 
rating decisions is essentially duplicative or cumulative in 
nature, does not bear directly or substantially upon the 
issue at hand, and/or is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a low back disability. 

4.  Service connection is not currently in effect for any 
disability. 


CONCLUSIONS OF LAW

1.  The RO's decisions in April 1982 and May 1982, denying 
service connection for a low back disability, are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  The evidence associated with the claims file since the 
RO's April 1982 and May 1982 denials is not new and material; 
thus, the requirements to reopen the veteran's claim for 
service connection for a low back disability are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (as in 
effect prior to August 29, 2001).

3.  The claim for a TDIU is without legal merit.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Initially, as regards the claim for a TDIU, the veteran has 
been notified of the reasons for the RO's decision and the 
regulations governing his claim in an October 2004 SOC, and 
the Board finds that no further duties to notify or assist 
are owed the veteran.  As will be explained below, the appeal 
lacks legal merit; as the law and not the facts are 
dispositive, the duties to notify and assist imposed by the 
VCAA are not applicable in this appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 
2-2004 (March 9, 2004).  

As regards the petition to reopen, the Board points out that 
the VCAA expressly provides that nothing in the Act "shall 
be construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C.A. § 5103A(f).  However, as there are, nonetheless, 
duties to notify and assist owed the veteran, the Board 
determines, in any event, that all notification and 
development action needed to render a fair decision on the 
petition to reopen the claim for service connection for a low 
back disability has been accomplished.

Through a December 2003 letter, the February 1997 SOC, as 
well as the February 1998, March 2004, April 2004, and June 
2004 SSOCs, the veteran and his representative have been 
notified of the law and regulations governing the claim, the 
evidence that has been considered in connection with his 
appeal, and the bases for the denial of the claim.  The RO 
afforded the veteran opportunities to respond to each of the 
aforementioned documents.  Under these circumstances, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been afforded ample opportunity to submit information 
and evidence.  

In the December 2003 letter to the veteran, the RO notified 
him of the evidence needed to reopen his claim.  The veteran 
was notified of the type of information he should submit, and 
was advised to submit any evidence in his possession.  In 
view of the December 2003 letter, the Board also finds that 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The Board notes 
that, in response to the RO's December 2003 letter, the 
veteran submitted additional medical records and a January 
2004 medical opinion from Mark D. Gilbert, M.D.  The records 
have been associated with the claims file.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matter now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal, 
and well after a substantially complete application was 
received.  However, the Board finds that the lack of pre-
adjudication notice in this matter has not, in any way, 
prejudiced the veteran.

When the RO initially adjudicated the petition to reopen in 
February 1997, the VCAA was not then in effect.  Following 
enactment of the VCAA, the RO issued to the veteran the 
December 2003 letter, notifying him of the VCAA duties to 
notify and assist, setting forth the criteria for service 
connection, and solicitating information and evidence from 
the veteran.  The letter was provided to the veteran a few 
months before the March 2004, April 2004, and June 2004 
SSOC's, and the veteran was afforded well over a one-year 
period for response to such a notice letter before the case 
was returned to the Board.  See 38 U.S.C.A. § 5103(b)(1). 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the petition to reopen is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  Neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate the existence of, any additional 
medical or other relevant evidence that is necessary for a 
fair adjudication of the petition to reopen that has not 
already been obtained.  Hence, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

In view of all the foregoing, the Board finds that there is 
no prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal.



II.  Petition to Reopen the Claim for Service
Connection for a Low Back Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

As indicated above, in decisions in April 1982 and May 1982, 
the RO denied service connection for a low back disability.  
Evidence then considered included the veteran's service 
medical records, and a 1978 private medical record that 
described the veteran's illness as vertebral subluxation C-1 
(A2, 3, 4) with associated/exacerbation of chronic low back 
distress.  The service medical records noted chronic back 
sprain and indicated the veteran's back was stable at the 
time of his January 1966 induction examination.  At the time 
of the veteran's April 1969 separation examination, the 
veteran reported that his back injury was treated both as a 
civilian and in the military, and that he injured his back 
while playing soccer at age 25 in 1969.  The examiner 
described the veteran's back trouble as pulled muscles in the 
past with no sequelae.  Additional service medical records 
show that the veteran was treated in the hospital in December 
1966 for chronic low back strain, secondary to poor posture 
and tight hamstrings.  

In its decisions, the RO noted that there was no evidence of 
trauma or of a chronic condition in service, and denied 
service connection.  Although the RO notified the veteran of 
the denials and of his appellate rights in May 1982 and in 
June 1982, the veteran did not appeal either denial; hence, 
those denials are final as to the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
petition to reopen the claim for service connection for a low 
back disability (as noted below), the Board will apply the 
version of 38 C.F.R. § 3.156(a) as in effect prior to August 
29, 2001].  

In determining whether new and material evidence has been 
presented, VA initially must decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 
U.S.C.A. § 5108 require a review of all evidence submitted by 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final 
denials pertinent to the claim to reopen were the RO's April 
1982 and May 1982 decisions.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The present claim was initiated in July 1995.  Evidence added 
to the record since the RO's decisions in April 1982 and May 
1982 includes a June 1984 radiographic report showing 
degenerative disc disease; VA progress notes dated in June 
1984, January 1985, and November 1989; a report of the 
December 1989 VA examination; VA treatment records from 
December 1995 to May 1996; report of physical therapy in May 
1996; a transcript of the October 1997 RO hearing; VA 
treatment records from May 1996 through October 1998; a 
November 2001 medical statement received in February 2002 
from Mark D. Gilbert, M.D., reflecting that the veteran has 
severe degenerative disc disease, documented by x-ray, and 
that his pain has been chronic over many years and is 
gradually progressive; VA treatment records from May 2003 to 
December 2003; a January 2004 medical statement received from 
Dr. Gilbert; an April 2004 medical statement received in May 
2004 from Dr. Gilbert; and statements from the veteran, 
received in November 2004 and 2004, transmitting copies of 
medical records previously submitted, as well as a letter to 
his congressman.  The veteran's testimony in October 1997, as 
well as his various statements in the claims file, describe 
the manual labor that he performed in Vietnam-to include 
building concrete slabs, sandbagging, bunkers, lifting heavy 
hoses, sleeping in a cot, etc.  Also received were duplicate 
copies of service medical records.

Clearly, the duplicate copies of service medical records are 
not, by definition, "new," inasmuch as the veteran's 
service medical records were considered in connection with 
the prior denials.

Although the medical evidence added to the record is "new" 
in that these particular records were not previously 
considered, insofar as the records reflect only evaluation 
and/or treatment for a chronic low back disability, they are 
cumulative of medical evidence previously of record that 
established the presence of a current low back disability.  
However, that evidence provides no nexus between a current 
back disability and service, to include evidence that any 
preexisting back disability was permanently worsened during, 
or as a result of, the veteran's military service.  The Board 
points out that the opinions of Dr. Gilbert, which reflect 
diagnoses of current degenerative disc disease and chronic 
back pain for many years, do not provide a medical nexus any 
current back disability and service.  

Thus, none of the medical evidence received is pertinent to 
the central question underlying the claim for service 
connection-i.e., whether there is a medical relationship 
between any current low back disability and service, to 
include on the basis of aggravation.  Hence, the medical 
evidence is not material for purposes of reopening the claim.  

The veteran's assertions as to his in-service experiences and 
events similarly provide no basis to reopen the claim.  Even 
if the veteran's current contention-that the manual labor he 
performed in Vietnam aggravated his pre-existing back 
condition-is considered new, the Board points out that the 
record includes no medical evidence or opinion to support 
such an assertion.  As a layperson without the appropriate 
medical training and expertise, the veteran is not competent 
to provide a probative opinion on a medical matter, such as 
whether there is a medical nexus between current back 
disability and service, to include on the basis of 
aggravation of a pre-existing low back disability.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, 
where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In short, while 
the veteran claims that his low back disability was 
aggravated in service, there is no competent evidence to 
support that claim.  

In the absence of new and material evidence, the requirements 
to reopen the claim for service connection for a low back 
disability are not been met, and the appeal must be denied.  
As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

III.  Entitlement to a TDIU

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be established, in exceptional cases, when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The Board points out that, here, service connection is not 
currently in effect for any disability.  Thus, while the 
evidence of record may include competent evidence suggesting 
that the veteran is unemployable, the governing criteria for 
a TDIU clearly establishes service-connected disability(ies) 
as a clear pre-requisite for eligibility for that benefit.  
As the veteran has not established service connection for any 
disability, there is no legal basis for award of a TDIU.  

Where, as here, the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 30 (1994).




ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for a low back 
disability is denied.

The claim for a TDIU is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


